Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/2/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cholas et al. (U.S. Patent Application Publication No. 2016/0335419, hereinafter Cholas) in view of Rogan et al. (U.S. Patent Application Publication No. 2007/0204222, hereinafter Rogan).
 	 With respect to claim 1, Cholas discloses a non-transitory computer readable medium storing a display control program causing a computer to execute:
 a setting procedure of setting display control information of protected content to be protected based on authentication information; and a determination procedure of determining whether to permit display of the protected content and whether to cancel an authenticated state of the protected content based on the display control information set by the setting procedure (e.g. Cholas, paragraphs 0016 “accesses a rights profile associated with at least of a user and/or the host device; determines. Based on accessing, the use rights that the user and/or host device has with respect to a first content element; and accesses, based at least in part on the use rights, the first content element for playback to a user of the host device”; paragraph 0021, “…determining a user’s rights to access requested content at a client device…if the profile provides the user with a right to access the requested content, providing the requested content to the user; and if the profile fails to provide the user with the rights to access the requested content, not providing the requested content to the user”). 
Cholas discloses rendering control with playback content according to user rights (e.g. Cholas, paragraph 016) but does not explicitly mention display setting control to control display content.  However, Rogan discloses how information is displayed in accordance with settings defined by a web developer (e.g. Rogan, paragraph 0019, “Fig. 4a shows how information is displayed in accordance with settings defined by a web developer…content areas have their positions predetermined by the web developer and cannot be changed by the user).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rogan’s display setting control to render content with Cholas’ teaching of determining user rights to content and rendering content according to use rights to provide content rendering according to content server’s defined settings to rendering (Rogan, paragraph 0019).
 	With respect to claim 2, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 1, which causes the computer to execute: 
a detection procedure of detecting a change in a display state of the protected content and shifting processing to the determination procedure when the change in the display state is detected (e.g. Cholas, paragraph 0098)  . 	With respect to claim 3, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 1, wherein the determination procedure, when determining not to permit the display of the protected content, resets the display control information, and rereads the protected content based on the reset display control information (e.g. Cholas, paragraph 0150 and 0157). 	With respect to claim 4, Cholas discloses the non-transitory computer readable medium according to claim 2, wherein the determination procedure, when determining not to permit the display of the protected content, resets the display control information, and rereads the protected content based on the reset display control information (e.g. paragraphs 0098 and 0171). 	With respect to claim 5, discloses the non-transitory computer readable medium according to claim 1, which causes the computer to execute: a display control procedure of changing a display attribute of the protected content so that the protected content is in a displayed state when the determination procedure determines to permit the display of the protected content (e.g. Cholas, paragraphs 0098 and 0123). 	With respect to claim 6, Cholas and Rogan discloses the non-transitory computer readable medium according to claim 2, which causes the computer to execute: a display control procedure of changing a display attribute of the protected content so that the protected content is in a displayed state when the determination procedure determines to permit the display of the protected content (e.g. Cholas, paragraphs 0098 and 0123). 	With respect to claim 7, discloses the non-transitory computer readable medium according to claim 3, which causes the computer to execute: a display control procedure of changing a display attribute of the protected content so that the protected content is in a displayed state when the determination procedure determines to permit the display of the protected content (e.g. Cholas, paragraphs 0098 and 0123). 	With respect to claim 8, Cholas and Rogan does not explicitly mention the non-transitory computer readable medium according to claim 1, wherein the display control information includes a parameter to be imparted to a URL for acquiring the protected content, and the setting procedure sets the parameter which is different each time the protected content is read.  However, storing content for distribution at different location (URL) is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art to include different URL for acquiring protected content and setting control taught by Cholas and Rogan in order to provide different distribution channels  	With respect to claim 9, Cholas and Rogan do not explicitly mention the non-transitory computer readable medium according to claim 2, wherein the display control information includes a parameter to be imparted to a URL for acquiring the protected content, and the setting procedure sets the parameter which is different each time the protected content is read.  However, storing content for distribution at different location (URL) is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art to include different URL for acquiring protected content and setting control taught by Cholas and Rogan in order to provide different distribution channels  	With respect to claim 10, Cholas and Rogan do not explicitly mention the non-transitory computer readable medium according to claim 3, wherein the display control information includes a parameter to be imparted to a URL for acquiring the protected content, and the setting procedure sets the parameter which is different each time the protected content is read However, storing content for distribution at different location (URL) is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art to include different URL for acquiring protected content and setting control taught by Cholas and Rogan in order to provide different distribution channels. 	With respect to claim 11, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 8, wherein the setting procedure sets, as the parameter, time information indicating time when the protected content is displayed, and the determination procedure determines whether to permit the display of the protected content based on the time information (e.g. Cholas, paragraph 0067). 	With respect to claim 9, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 9, wherein the setting procedure sets, as the parameter, time information indicating time when the protected content is displayed, and the determination procedure determines whether to permit the display of the protected content based on the time information (e.g. Cholas, paragraph 0067). 	With respect to claim 13, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 10, wherein the setting procedure sets, as the parameter, time information indicating time when the protected content is displayed, and the determination procedure determines whether to permit the display of the protected content based on the time information (e.g. Cholas, paragraph 0067). 	With respect to claim 14, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 1, wherein the determination procedure performs the determining when the protected content is displayed for a predetermined time (e.g. Cholas, paragraph 0067). 	With respect to claim 15, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 2, wherein the determination procedure performs the determining when the protected content is displayed for a predetermined time (e.g. Cholas, paragraph 0067). 	With respect to claim 16, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 3, wherein the determination procedure performs the determining when the protected content is displayed for a predetermined time (e.g. Cholas, paragraph 0067). 	With respect to claim 17, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 1, wherein the setting procedure sets a predetermined variable in a storage area of the computer as the display control information, and the determination procedure performs the determining based on the variable (e.g. Cholas, paragraphs 0067 and 0146). 	With respect to claim 18,  Cholas and Rogan disclose the non-transitory computer readable medium according to claim 2, wherein the setting procedure sets a predetermined variable in a storage area of the computer as the display control information, and the determination procedure performs the determining based on the variable (e.g. Cholas, paragraphs 0067 and 0081). 	With respect to claim 19, Cholas and Rogan disclose the non-transitory computer readable medium according to claim 3, wherein the setting procedure sets a predetermined variable in a storage area of the computer as the display control information, and the determination procedure performs the determining based on the variable (e.g. Cholas, paragraphs 0067 and 0081). 	With respect to claim 20, Cholas and Rogan disclose a display control method comprising: setting display control information of protected content to be protected based on authentication information; and determining whether to permit display of the protected content and whether to cancel an authenticated state of the protected content based on the display control information set by the setting (e.g. Cholas, paragraph 0067 and 0184; Rogan, paragraph 0019).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434